Title: Thomas Jefferson to Benjamin Galloway, 19 April 1814
From: Jefferson, Thomas
To: Galloway, Benjamin


          Dear Sir Monticello Apr. 19. 14.
          Your favor of Mar. 30. is but just recieved, and I am much gratified by the prospect it holds up of my seeing you at Monticello; I hope, if you do not make it your head quarters, you will at least divide your time between Colo Monroe and myself.
			 as you are kind enough to mention that the exact time of your
			 journey will not be material, it gives me room to observe that I am within a fortnight of setting out for a distant possession of mine, which I visit three or four times a year and stay at a month or more at a time. it will be the last of May before I can get back. this will still admit your journey before the entrance of
			 the hot season. adhering ever to the principles which distinguish our political brethren, I am made happy by every mark of their approbation, and sensibly therefore, in this view, feel the
			 gratification of your visit as well as of the kind expressions in your letter, as testimonies of an esteem I highly value: and in the hope excited by your letter I tender you the assurances of my great esteem and respect.
          Th:
            Jefferson
        